Exhibit 10.3
Liberty Acquisition Holdings Corp.
1114 Avenue of the Americas
41st Floor
New York, New York 10036
August 4, 2010
Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Barclays Capital Inc.
745 Seventh Ave
New York, NY 10019
Re: Amended and Restated Deferred Discount Reduction
Ladies and Gentlemen:
     Reference is made to the following agreements:

  (i)   the Underwriting Agreement, dated as of December 6, 2007 (the
“Underwriting Agreement”), between Liberty Acquisition Holdings Corp. (the
“Company”) and Citigroup Global Markets Inc. (“Citi”), as Representative on
behalf of the several underwriters named in Schedule I thereto (the
“Underwriters”);     (ii)   the Amended and Restated Business Combination
Agreement, dated as of August 4, 2010 (as may be further amended from time to
time, the “Business Combination Agreement”), between the Company, Liberty
Acquisition Holdings Virginia, Inc. and Promotora de Informaciones, S.A.;    
(iii)   the Amended and Restated Securities Surrender Agreement (the “Surrender
Agreement”), dated as of August 4, 2010, among the Company, Berggruen Holdings
and Marlin Equities; and     (iv)   the Letter Agreement between the Company and
the Underwriters dated May 7, 2010 reducing the Deferred Discount payable under
the Underwriting Agreement (the “Original Deferred Discount Reduction Letter
Agreement”).

     Capitalized terms used but not defined herein shall have the meaning set
forth in the Underwriting Agreement.
     As you are aware, pursuant to the Surrender Agreement, the Company has
agreed to acquire from the Sponsors not less than 2,796,000 shares of the
Company’s Common Stock and 24,771,900 Liberty Warrants (as defined in the
Business Combination Agreement) (such acquisition being referred to herein as
the “Minimum Acquisition”) for an aggregate purchase price of $775, effective
immediately prior to the closing of the transactions contemplated by the
Business Combination Agreement.

 



--------------------------------------------------------------------------------



 



     In light of the foregoing, and notwithstanding anything set forth in the
Underwriting Agreement or the Original Deferred Discount Letter Agreement, and
subject to the consummation of the Minimum Acquisition at the purchase price set
forth herein, each of the Underwriters agrees that in the event that the
Deferred Discount becomes payable from the Trust Account upon the Company’s
consummation of the transactions contemplated by the Business Combination
Agreement, such aggregate Deferred Discount shall be reduced by $6,856,875 (from
$27,427,500) to $20,570,625.
     Each of the undersigned represents and warrants that the undersigned are
the only parties entitled to a portion of the Deferred Discount and thereby are
the parties authorized to agree to the aforementioned reduction to the Deferred
Discount. Each of the undersigned acknowledges that the undersigned are making
the foregoing amendment in consideration of efforts that are being expended by
the Company in pursuing a Business Combination and further acknowledges that the
Company is pursuing the structuring of such Business Combination in reliance on
this letter agreement. This letter agreement shall be null and void if the
Minimum Acquisition is not consummated in accordance with the terms and
provisions of the Surrender Agreement. This letter agreement sets forth the
entire agreement with respect to the Deferred Discount and may only be amended
by a writing signed by the Company and the Underwriters.
     Each of the parties hereto acknowledges and agrees that this Amended and
Restated Deferred Discount Reduction Letter Agreement shall supersede the
Original Deferred Discount Reduction Letter Agreement in its entirety and the
Original Deferred Discount Reduction Letter Agreement shall be of no further
force and effect.
[Signature Page to Follow]

2



--------------------------------------------------------------------------------



 



            LIBERTY ACQUISITION HOLDINGS CORP.
      By:   /S/ Jared Bluestein         Name:   Jared Bluestein        Title:  
Secretary     

          Agreed to and Acknowledged:

CITIGROUP GLOBAL MARKETS INC.
    By:   /S/ Gerrit B. Parker, Jr.       Name:   Gerrit B. Parker, Jr.     
Title:   Managing Director      BARCLAYS CAPITAL INC. (as successor to Lehman
Brothers)
    By:   /S/ John M. Welsh       Name:   John M. Welsh      Title:   Managing
Director     

[Signature Page to Deferred Discount Amendment Letter]

 